DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant's claims priority to provisional U.S. Patent Application Serial No. 62/717,653, filled on August 10, 2018, is acknowledged.

Information Disclosure Statement
4.	The IDS received on 12/06/2019 has been entered and references cited within carefully considered.

Allowable Subject Matter
Claims 1, 26, 29 and 30 are allowed
	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 26, 29 and 30, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest "identifying that the UE is in communication with a serving cell via a first 4component carrier in accordance with a time division duplexing (TDD) configuration that 5includes one or more downlink portions and one or more uplink portions;  6identifying that the UE is configured to receive uplink preemption indications 7via a second component carrier, wherein the uplink preemption indications indicate that 8uplink traffic on the first component carrier is to be preempted; and  9determining whether to monitor the second 
	The first closest prior art, Kim et al. (US Patent No.: 10,567,142 B2) discloses relating to acknowledgements and preemption indicators in the context of multiplexing different services on wireless physical layer frames. In some embodiments, transport blocks for a transmission are divided into code blocks and code block groups. Information indicating the division may be communicated between a base station and mobile device. In some embodiments, a preemption indicator is transmitted which indicates a portion of the transport block preempted by another data service, and the preemption indicator is specified at a different granularity than a code block group. In some embodiments, acknowledgement information is transmitted that indicates, for each code block group included in the transport block, whether the code block group was successfully decoded by the user device. In various embodiments, the disclosed techniques may facilitate preemption by a low-latency, high-reliability data service. 
	The second closest prior art, Damnjanovic et al. (US Pub. No.: 2016/0113008 A1) discloses preempting resource allocations to one or more UEs in the event that delay sensitive data is received. A resource allocation of a number of symbols may be granted to a first user equipment (UE) for first associated data to be transmitted. Subsequently, data may be received for a second UE that is more delay sensitive than the first data. The resource allocation to the first UE may be preempted, and resources allocated to the second UE for the second data within a variable length transmission 
	The third closest prior art, Zhou et al. (US Pub. No.: 2019/0306848 A1) discloses systems, apparatuses, and methods are described for multiplexing wireless communications. A base station may communicate with a wireless device via uplink and downlink channels. A wireless device may have different capabilities for uplink preemption and downlink preemption, however, a base station may not be able to determine whether the wireless device has such different capabilities for uplink preemption and downlink preemption. A wireless device may differentiate between uplink preemption capabilities and downlink preemption capabilities. A wireless device may send a capability message to a base station indicating whether the wireless device supports uplink preemption and/or downlink preemption, for example, using a downlink preemption indication and/or an uplink preemption indication. A base station may assign a first RNTI for uplink preemption based on the wireless device supporting uplink preemption. The base station may assign a second RNTI for downlink preemption based on the wireless device supporting downlink preemption. A base station receiving preemption capability indications may determine configuration parameters of preemption for a wireless device. A format for downlink control information (DCI) may comprise a first field comprising or a preemption indicator and/or an indication of whether the DCI is for uplink preemption or downlink preemption. A wireless device may determine, based on the first field, whether the DCI is for uplink preemption or downlink 
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-25, 26-27, 29 and 30 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465